Exhibit 10.6

Execution Copy

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into by and
between JP Morgan Trust Company (Bahamas) Limited, in its capacity as trustee
(the “Selling Trustee”) of the trusts listed on Exhibit A attached hereto and
made a part hereof (each a “Trust” and collectively the “Trusts”), and Hyatt
Hotels Corporation, a Delaware corporation (the “Purchaser” or the “Company”),
as of May 15, 2011. Each of the Selling Trustee and the Purchaser is sometimes
referred to herein as a “Party” and collectively as the “Parties” to this
Agreement.

Recitals

WHEREAS, the Selling Trustee in its capacity as trustee of the Trusts owns
371,263 shares (the “Subject Shares”) of the Class B Common Stock of the
Company; and

WHEREAS, the Selling Trustee in its capacity as trustee of the Trusts desires to
sell and the Purchaser desires to purchase the Subject Shares for a price per
share of $44.03, subject to the terms and provisions of this Agreement; and

WHEREAS, the number of the Subject Shares to be sold by the Selling Trustee in
its capacity as trustee of each Trust is indicated on Exhibit A.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Purchase and Sale. The Selling Trustee in its capacity as trustee of each
Trust agrees to sell the Subject Shares to the Purchaser, and the Purchaser
agrees to purchase the Subject Shares on the Closing Date (as defined in
Section 2 below), with the number of Subject Shares to be sold by the Selling
Trustee in its capacity as trustee of each Trust. The purchase price for the
Subject Shares shall be $44.03 per share, resulting in a total Purchase Price of
$16,346,710 due to the Selling Trustee from the Purchaser (the “Purchase
Price”), and which shall be payable in cash at the closing of such sale in
accordance with the provisions of Section 3 hereof.

2. Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Latham & Watkins LLP, 233 South
Wacker Drive, Suite 5800, Chicago, Illinois 60606, on May 16, 2011, or on such
other date as the Parties may mutually determine (the “Closing Date”).

3. Closing Deliveries of the Purchaser. At the Closing:

(a) Pursuant to United States Treasury Regulations Sections 1.1445-2(c)(2) and
1.897-9T(b), the Purchaser shall withhold ten percent (10%) of the Purchase
Price (such 10%, $1,634,671), and shall pay such amount to the United States
Internal Revenue Service. The Selling Trustee and the Purchaser shall cooperate
with each other in making all required filings with the United States Internal
Revenue Service, including providing the Purchaser the United States federal
employer identification number of each Trust.



--------------------------------------------------------------------------------

(b) The Purchaser shall pay the balance of the Purchase Price ($14,712,039) to
the Selling Trustee in its capacity as trustee of the Trusts by wire transfer of
immediately available funds to the account(s) designated in writing by the
Selling Trustee.

4. Closing Deliveries by Selling Trustee. At the Closing, the Selling Trustee
shall deliver, or cause to be delivered, to the Purchaser, certificates
representing the Subject Shares together with transfers and assignments separate
from certificate with respect to the Subject Shares sufficient to transfer title
to the Subject Shares to the Purchaser on the books of the Company and
Certificates of Fiduciary Authority, including, as necessary, Medallion
Guarantees.

5. Representations and Warranties of the Selling Trustee. The Selling Trustee
represents and warrants to the Purchaser that the statements contained in this
Section 5 are true and correct as of the date of this Agreement and shall be
true and correct as of the Closing Date, it being agreed that the Purchaser is
relying on each statement.

(a) Power; Legal, Valid and Binding Obligations. JP Morgan Trust Company
(Bahamas) Limited is duly organized and validly existing. The Selling Trustee
has all necessary power and capacity under the trust instrument of each Trust to
execute and deliver this Agreement and each of the other agreements and
instruments contemplated hereby (collectively, the “Ancillary Documents”) and to
perform, observe and comply with all of its agreements and obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and the
Ancillary Documents have been duly and validly authorized by all necessary
action on the part of the Selling Trustee. This Agreement and the Ancillary
Documents to which the Selling Trustee is or will be a party have been or will
be duly and validly executed by the Selling Trustee and, upon delivery thereof
by the Selling Trustee, will constitute the legal, valid and binding obligations
of the Selling Trustee, enforceable against the Selling Trustee in accordance
with their terms.

(b) No Conflict. None of the execution, delivery or performance by the Selling
Trustee of this Agreement or any Ancillary Document to which it is a party will
(with or without the giving of notice, the lapse of time or both) conflict with,
result in a breach or violation of or constitute a default under (a) any
contract, agreement or other instrument to which such Selling Trustee is a party
or by which the assets or property of any of the Trusts is bound or (b) any law,
statute, rule, regulation, ordinance, writ, order or judgment to which the
Selling Trustee is subject or by which the assets or property of the relevant
Trust is bound.

(c) Consents. No approval, consent, waiver or filing of or with any third party,
including, but not limited to, any governmental bodies, agencies or
instrumentalities, is required for the execution, delivery and performance by
the Selling Trustee of this Agreement or any Ancillary Document to which it is
or will be a party.



--------------------------------------------------------------------------------

(d) Title to Shares; Liens and Encumbrances. The Selling Trustee is the owner of
the Subject Shares in its capacity as trustee of each of the Trusts and holds
such Subject Shares free and clear of all liens, pledges, options, claims,
encumbrances and other security arrangements or restrictions of any kind other
than restrictions under that certain Amended & Restated Foreign Global Hyatt
Agreement dated October 1, 2009 and under the Company’s Amended and Restated
Certificate of Incorporation (collectively, “Liens”), and upon delivery of such
Subject Shares to the Purchaser pursuant to the terms of this Agreement, the
Purchaser will receive good title thereto, free and clear of any and all Liens.

(e) Broker’s Fees. The Selling Trustee has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which the Purchaser could become
liable or otherwise obligated.

(f) Independent Decision to Sell; Etc. The Selling Trustees have made an
independent decision to sell the Subject Shares to the Purchaser and have
determined that they have adequate information concerning the business and
financial condition of the Company in connection with their decision to sell the
Subject Shares. The Selling Trustees understand the disadvantage to which they
may be subject on account of the disparity of information between them and the
Purchaser, and further acknowledge that the Company and its affiliates may
possess material, non-public information not known to such Selling Trustees
regarding or relating to the Company, its affiliates or the Subject Shares. The
Selling Trustees are capable, by reason of their business or financial knowledge
and experience, of evaluating the merits and risks of the sale of its Subject
Shares and of protecting their own interest in connection with the sale of the
Subject Shares, and such Selling Trustees acknowledge that they have had the
opportunity to discuss the information available to them relating to the sale of
the Subject Shares with such advisors as they have deemed appropriate. Such
Selling Trustees acknowledge that the Purchaser has not given them any
investment advice or rendered any opinion to them as to whether the sale of the
Subject Shares is prudent or suitable, and, except as expressly provided in
Section 6 of this Agreement, they are not relying or any representation or
warranty made by the Purchaser in connection with their decision to sell the
Subject Shares to the Purchaser.

6. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Selling Trustee that the statements contained in this Section 6
are true and correct as of the date of this Agreement and shall be true and
correct as of the Closing Date, it being agreed that the Selling Trustee is
relying on each such statement.

(a) Power; Legal, Valid and Binding Obligations. The Purchaser is a duly
incorporated and validly existing corporation organized under the laws of the
State of Delaware. The Purchaser has all necessary power and capacity to execute
and deliver this Agreement and the Ancillary Documents, and to perform, observe
and comply with all of its agreements and obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and the Ancillary
Documents have been duly and validly authorized by all necessary action on the
part of the Purchaser. This Agreement and each of the Ancillary Documents to
which it is or will be a party have been or will be duly and validly executed by
the Purchaser and, upon delivery thereof by the Purchaser, will constitute the
legal, valid and binding obligations of the Purchaser, enforceable against it in
accordance with their terms.



--------------------------------------------------------------------------------

(b) No Conflict. None of the execution, delivery or performance by the Purchaser
of this Agreement or any Ancillary Document to which it is a party will (with or
without the giving of notice, the lapse of time or both) conflict with, result
in a breach or violation of or constitute a default under (a) any contract,
agreement or other instrument to which the Purchaser is a party or by which it
or its assets or property is bound or (b) any law, statute, rule, regulation,
ordinance, writ, order or judgment to which the Purchaser is subject or by which
it or its assets or property is bound.

(c) Consents. No approval, consent, waiver or filing of or with any third party,
including, but not limited to, any governmental bodies, agencies or
instrumentalities, is required for the execution, delivery and performance by
the Purchaser of this Agreement or any Ancillary Document to which it is or will
be a party.

(d) Legal Matters. There is no action, suit or proceeding by or before any court
or governmental or other regulatory or administrative agency or commission
pending, or, to the best of the Purchaser’s knowledge, threatened against or
involving the Purchaser which challenges the validity of this Agreement or any
action taken or to be taken by the Purchaser pursuant to this Agreement or in
connection with the transactions contemplated hereby. The Purchaser is not
subject to any judgment, order or decree entered into in any lawsuit or
proceeding which will have an adverse effect on the transactions contemplated
hereby.

(e) Broker’s Fees. The Purchaser has no liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Selling Trustee could become liable
or otherwise obligated.

(f) Non-Public Information. Purchaser acknowledges that it has not provided any
information that currently constitutes material, non-public information relating
to the Company to any of the Selling Trustees, and further acknowledges that no
such Selling Trustee has requested any such information from the Company. The
Purchaser represents that its purchase of the Subject Shares is being made
during an “open window” period under the Hyatt Hotels Corporation Insider
Trading Compliance Program.

7. Miscellaneous.

(a) Survival of Representations and Warranties Herein. All representations,
warranties and covenants set forth herein shall survive the Closing Date.

(b) Additional Documents. From time to time after execution of this Agreement,
each party hereto shall, without additional consideration, execute and deliver
such further agreements and instruments and take such other action as may be
reasonably requested by any other party hereto in order to carry out the
purposes of this Agreement.

(c) Amendment and Waiver. This Agreement cannot be amended, supplemented or
modified, nor can any provision hereof be waived, except by a written instrument
signed by the party against whom enforcement of such amendment, supplement,
modification or waiver is sought.



--------------------------------------------------------------------------------

(d) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to have been properly given
(a) when delivered by hand; (b) when sent by facsimile or email (with
acknowledgment of complete transmission); (c) seven days after being sent by
certified mail, return receipt requested or (d) two days after deposit with a
nationally-recognized overnight delivery service, in each case to the addresses
or facsimile numbers set forth on the signature page hereof. Each party hereto
shall be entitled to specify a different address or facsimile number for the
receipt of subsequent notices or other communications by giving written notice
thereof to the other party in accordance with this Paragraph (d).

(e) Severability. If any term or provision of this Agreement, or the application
thereof to any person, entity or circumstance, shall, to any extent, be
determined to be contrary to law and unenforceable by any court of law, the
remaining terms and provisions of this Agreement, and the application thereof to
other persons, entities and circumstances, shall not be invalidated thereby, and
each term and provision hereof shall be construed with all other remaining terms
and provisions hereof to effect the intent of the parties to the fullest extent
of the law.

(f) No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties hereto and their respective
successors and permitted assigns.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of The Bahamas.

(h) Entire Agreement. This Agreement, including the other writings referred to
herein or delivered pursuant hereto, constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof.

(i) Binding Effect. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.

(j) Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument and, any signed counterpart shall be deemed delivered by
the Party signing it if sent to the other parties hereto by facsimile
transmission or electronic transmission and shall be as effective as original
ink signatures for the purposes of the execution and delivery of this Agreement.

(k) Confidentiality. Unless the prior written consent of the other Parties is
obtained, the sale and purchase of the Subject Shares and all provisions of this
Agreement shall be and remain confidential to the Parties, except to the extent
that such information is in the public domain or disclosure is required by law
or by any regulatory body whether public or not. For the avoidance of doubt, the
Parties shall be permitted to disclose the terms of this Agreement to their
professional or financial advisors who are aware of its confidential nature.



--------------------------------------------------------------------------------

(l) Assignment. The Purchaser may not, without the prior written consent of the
Selling Trustee, assign, grant any security interest over, hold on trust or
otherwise transfer the benefit of the whole or any part of this Agreement.

(m) Costs. All costs in connection with the negotiation, preparation, execution
and performance of this Agreement, and any documents referred to in it, will be
borne by the Party that incurred the costs.

Signature page follows.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has duly executed this Agreement
as of the date first above written.

 

  JP MORGAN TRUST COMPANY (BAHAMAS) LIMITED, not individually, but solely in its
capacity as trustee of each of the Trusts   By:  

/s/    Cameron A. Carey        

    Name: Cameron A. Carey     Title: Authorized Signatory   By:  

/s/    Phillipa Delancy        

    Name: Phillipa Delancy     Title: Authorized Signatory The Common Seal of JP
Morgan Trust Company (Bahamas) Limited was hereunto affixed by
                             the Director of the said Company and the said
                             affixed his/her signature hereto in the presence
of:         Its  

 

     

Witness

 

HYATT HOTELS CORPORATION By:  

/s/    Harmit Singh

    Name: Harmit Singh     Title: Chief Financial Officer

 

Address:   

71 South Wacker Drive

12th Fl.

Chicago, IL 60606

Fax: (312) 780-5282



--------------------------------------------------------------------------------

Exhibit A

Selling Trusts

 

Name of Trust

   Number of Subject Shares to be sold
by the Selling Trustee in its capacity
as trustee of such Trust  

JNP 2010 Parachute Trust N2

     128,496   

JNP 2010 Parachute Trust N3

     242,767   